Citation Nr: 0336801	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for pulmonary 
tuberculosis.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1946 to May 
1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.   


REMAND

On his substantive appeal statement dated in December 2002, 
the veteran wrote "Please see attachment."  Significantly, 
however, there is no document attached to the substantive 
appeal statement.  The substantive appeal form has small 
holes in the corner which suggest that another document was 
previously stapled to it; however, that attachment has 
apparently been lost or removed.  It is unclear if the 
attachment consisted of argument by the veteran, additional 
evidence, or both.  In any event, the appeal cannot be fairly 
decided in the absence of the attachment.  

The Board also notes that there have been significant changes 
in the law and regulations applicable to the appellant's 
claims during the period of time this appeal has been 
pending.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The law is applicable to the 
veteran's claim.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 
5103.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Because of the change in the law brought about by the VCAA 
and the Quartuccio decision interpreting that law, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law and 
implementing regulations.  The Court has held that 38 U.S.C. 
§ 5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), 
as amended, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 38 
U.S.C. § 5108.  See Quartuccio, supra.  The claims file does 
not contain a VCAA duty to assist/notify letter from the RO 
which pertains to the issue on appeal.  The RO did not 
provide the appellant with notice of the allocation of 
burdens in obtaining evidence necessary to support the claim.  
Specifically, the VA failed to meet the requirement to 
provide notice to the appellant of the information and 
evidence necessary to substantiate the claim, including an 
explanation of which portion of any such information or 
evidence is to be provided by which party.  

Although the Board has previously attempted to remedy such a 
deficiency by providing duty to assist/notification letters 
to veterans, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the regulatory provision, 38 
C.F.R. § 19.9(a)(2)(ii) (2002), which allowed the Board to 
provide such notice.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to located the 
missing document or documents which were 
attached to the veteran's substantive 
appeal.  If the attachment cannot be 
located, the RO should write to the 
veteran and request that he provide 
additional copies of the attachment.  In 
the event that the attachment consisted 
of duplicate copies of documents already 
in the claims file and were, for that 
reason, purposefully removed at the RO, 
this should be noted in the file.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate (i.e. reopen) the claim 
and should indicate which portion of any 
such information or evidence is to be 
provided by the claimant and which 
portion, if any, the VA will attempt to 
obtain on behalf of the claimant.

3.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
veteran should be provided notice as to 
any evidence which cannot be obtained.   

4.  Thereafter, if any additional 
evidence is obtained, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




